People v Dyshawn B. (2022 NY Slip Op 01308)





People v Dyshawn B.


2022 NY Slip Op 01308


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2019-11781
 (Ind. No. 10046/19)

[*1]The People of the State of New York, respondent,
vDyshawn B. (Anonymous), appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Amanda Iannuzzi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Charles S. Lopresto, J.), rendered August 6, 2019, adjudicating him a youthful offender, upon his plea of guilty to criminal possession of a weapon in the second degree, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating so much of the sentence as imposed a mandatory surcharge and crime victim assistance fee; as so modified, the judgment is affirmed.
As the People correctly concede, the mandatory surcharge and crime victim assistance fee imposed upon the defendant (see Penal Law § 60.35[1]) must be vacated in light of the retroactive application of amendments repealing the imposition of mandatory surcharges and crime victim assistance fees for youthful offenders (see L 2020, ch 144, §§ 3, 4; People v Dyshawn B., 196 AD3d 638, 641).
IANNACCI, J.P., RIVERA, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court